IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHRISTOPHER YOUNGER,                          : No. 21 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
SUPERIOR COURT “OFFICE OF THE                 :
PROTHONOTARY,”                                :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.